216 F.2d 751
Herbert BROWNELL, Jr., Attorney General of the United States, as Successor to the Alien Property Custodian, Plaintiff-Appellee,v.Frieda Elizabeth RAUBENHEIMER, as Trustee under the Will of Charles Christian Raubenheimer, Defendant-Appellant.
No. 45.
Docket 22996.
United States Court of Appeals Second Circuit.
Argued November 4, 1954.
Decided November 22, 1954.

Appeal from the United States District Court for the Southern District of New York; David N. Edelstein, Judge.
J. Edward Lumbard, U. S. Atty., New York City, Dallas S. Townsend, Asst. Atty. Gen., Milton E. Lacina, Asst. U. S. Atty., Mahopac, N. Y., James D. Hill, George B. Searls and Irvin A. Seibel, Attorneys, Department of Justice, Washington, D. C., for appellee.
Dobson, Moorhead & Dwyer, Brooklyn, N. Y., John F. Middlemiss, Brooklyn, C. James Dwyer, Brooklyn, N. Y., of counsel, for defendant-appellant.
Before CHASE, MEDINA and HINCKS, Circuit Judges.
PER CURIAM.


1
Judgment affirmed on opinion below, D.C., 112 F.Supp. 154.